Exhibit 10.17.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into on the 17th
day of May, 2004, to be effective as of the 1st day of June, 2004, by and
between OLD DOMINION FREIGHT LINE, INC. (the “Company”), a corporation organized
and existing under the laws of the State of Virginia and having its principal
office at Thomasville, North Carolina, and John B. Yowell (the “Executive”), an
individual residing at High Point, North Carolina.

 

R E C I T A L S:

 

The Company is engaged in the business of transporting general commodities such
as consumer goods and textiles in less-than-truckload shipments. The Executive
is experienced in, and knowledgeable concerning, all aspects of the business of
the Company. The Executive has heretofore been employed by the Company as an
Executive Vice-President. The Company desires to continue to employ the
Executive as an Executive Vice-President of the Company, and the Executive
desires to continue to be employed by the Company in that capacity. Furthermore,
the Company desires to provide for the Executive certain disability, death and
severance benefits in addition to those provided by the employee benefit plans
of the Company. The Company and the Executive desire to reduce to writing the
terms of their understanding and to provide for the Executive’s continued
employment by the Company pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

 

ARTICLE 1. DEFINITIONS. Wherever used in this Agreement, including the Recitals
and this ARTICLE 1, the following terms shall have the meanings set forth below
(unless otherwise indicated by the context):

 

1.1. “Annual Compensation” means the wages, salary, bonuses and other amounts
payable to the Executive during a calendar year in the course of his employment
with the Company, as reported or reportable by the Company in Box 1 on Form W-2.

 

1.2. “Base Salary” means the annual base salary payable to the Executive as the
same may be adjusted as provided in Section 5.1. The initial Base Salary shall
be $190,060.

 

1.3. “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

1.4. “Business” means any business engaged in, any service provided by, or any
product produced by the Company, including, but not limited to, the business of
transporting general commodities such as consumer goods and textiles in
less-than-truckload shipments.

 

1.5. “Cause Exception” means the right of the Company, as described in Section
4.3, to discharge the Executive at any time for Cause.

 

1.6. “Change of Control” means and will be deemed to have occurred on the
earliest of the following dates which occurs after June 1, 2004:

 

(a) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes (or publicly
discloses that such person or group is or has become), directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding voting securities provided, however, that the event described in
this subparagraph (a) shall not be deemed to be a Change of Control by virtue of
the beneficial ownership, or the acquisition of beneficial ownership, of voting
securities by (i) any employee benefit plan sponsored or maintained by the
Company or by a person controlled by the Company; (ii) any underwriter (as such
term is defined in Section 2(a)(11) of the Securities Act of 1933) that
beneficially owns voting securities temporarily in connection with an offering
of such securities; (iii) the Executive; or (iv) any member of the immediate
family of the Executive until such time as the Executive provides notice to the
Company that the Executive believes the beneficial ownership by such family
member creates a substantial threat to corporate policy and effectiveness, which
notice shall set forth a reasonable basis for such belief. For the purpose of
clause (iii) above, “family” means any lineal descendent, including adoptive
relationships, of Earl E. Congdon or John R. Congdon, any spouse of the
foregoing and any trust established by or for the benefit of any of the
foregoing; or

 

(b) the date when, as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two (2) year period
during the Term constitute the Board, plus new directors whose election or
nomination for election by the Company’s shareholders is approved by a vote of
at least two-thirds (2/3) of the directors still in office who were directors at
the beginning of such two-year period (“Continuing Directors”), cease for any
reason during such two-year period to constitute at least two-thirds (2/3) of
the members of the Board; or

 

(c) the date the shareholders of the Company approve a merger, share exchange or
consolidation of the Company with any other corporation or entity regardless of
which entity is the survivor, other than a merger, share exchange or
consolidation

 

2



--------------------------------------------------------------------------------

which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving or
acquiring entity) at least sixty percent (60%) of the combined voting power of
the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; or

 

(d) the date the shareholders of the Company approve a plan of complete
liquidation or winding-up of the Company; or

 

(e) the date the shareholders of the Company approve an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or

 

(f) the date of a filing of a petition in bankruptcy of the Company, whether
voluntary or involuntary; or

 

(g) the date of any event which the Board determines constitutes a substantial
threat to corporate policy and effectiveness.

 

1.7. “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.

 

1.8. “Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina.

 

1.9. “Company Welfare Benefit Plans” means the group medical, dental, vision and
life insurance plans or programs (whether insured or self insured, or any
combination thereof) provided by the Company for the benefit of its active
employees or former employees and their dependents. Each such individual plan or
program shall be referred to sometimes herein as a “Company Welfare Benefit
Plan.”

 

1.10. “Compensation Continuance Period” means the three-year period commencing
on the first day of the calendar month next following the calendar month in
which the Termination Date occurs.

 

1.11. “Compensation Continuance Termination Event” means the termination of the
Executive’s employment by the Company’s exercise of the Notice Exception, or by
the Company as a result of the Executive’s Total Disability, or by the Executive
for Good Reason or by the Executive’s exercise of the Notice Exception after
attaining his 65th birthday, or, in the event the Company gives notice which
causes the Term to be fixed for a definite three-year period in accordance with
Section 4.1, the termination of the Executive’s employment upon expiration of
the fixed Term. In no event shall the termination of the Executive’s employment
as a result of his death be treated as a Compensation Continuance Termination
Event.

 

1.12. “Confidential Information” means all information concerning the business
of the Company and its affiliates that is confidential, proprietary or otherwise
not generally available to the public. By way of example, Confidential
Information

 

3



--------------------------------------------------------------------------------

includes, without limitation, all trade secrets, processes, specifications,
data, files, computer programs and related codes, improvements, inventions,
techniques, business plans, marketing plans, strategies, forecasts, methods,
manner of operations, information relating to past, present and prospective
customers and clients, pricing and cost information, other financial
information, employee lists, personnel policies, contracts, digital intellectual
property, information with respect to internal affairs, and all information
covered by the Trade Secrets Protection Act, N.C. Gen. Stat., Chapter 661
§§152-162. The parties expressly agree that Confidential Information does not
exist in written form only. Notwithstanding the foregoing, “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by the Executive
in violation of this Agreement, or (ii) is received by the Executive from
another party that did not receive such information directly or indirectly from
the Company or any of its affiliates under an obligation of confidentiality.

 

1.13. “Customers” means and includes any and all Persons who are customers,
patrons or clients of the Company with respect to the Business and with whom the
Executive either had personal contact or had knowledge that such Persons were
customers, patrons or clients of the Company with respect to the Business.

 

1.14. “Excise Tax” means the excise tax on excess parachute payments under
Section 4999 of the Code (or any successor or similar provision thereof),
including any interest or penalties with respect to such excise tax.

 

1.15. “Extended Coverage Period” means the period commencing on the Termination
Date and ending on the earlier of the date of the Executive’s death or the last
day of the calendar month in which he receives his final payment of Termination
Compensation.

 

1.16. “Final Average Compensation” means the average of the Executive’s Annual
Compensation for the three (3) calendar years within the five (5) calendar year
period next preceding the calendar year in which falls his Termination Date,
which will produce the highest average; provided, however, that the Executive’s
Annual Compensation for his Termination Year shall be one of the calendar years
used to compute his Final Average Compensation if doing so would result in a
higher average.

 

1.17. “For Cause” means one or more of the following: (i) habitual intoxication
by the Executive which the Board determines in good faith adversely affects the
Executive’s ability to perform his duties under this Agreement; (ii) conviction
of the Executive of theft, fraud or embezzlement from the Company; (iii)
conviction of the Executive of a felony which, as determined in good faith by
the Board, constitutes a crime involving moral turpitude and results in material
harm to the Company; (iv) any material act or omission by the Executive
involving gross malfeasance or gross negligence in the performance of his duties
and responsibilities to the Company to the detriment of the Company, all as
determined by the Board in good faith; or (v) any diversion by the Executive for
his personal gain of any clearly viable and significant business opportunity
from the Company (other than with the prior written consent of the Board). For
Cause shall not include the Executive’s Total Disability.

 

4



--------------------------------------------------------------------------------

1.18. “Good Reason” means, without the Executive’s express written consent, any
of the following:

 

(a) a breach by the Company of any provision of this Agreement;

 

(b) the Executive’s resignation from the Company’s employment within the
twelve-month period next following a Change of Control of the Company;

 

(c) the reduction by the Company in the Executive’s Base Salary as in effect as
of the date of this Agreement or as the same shall be increased from time to
time;

 

(d) the liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of the Company’s assets unless a
successor or successors (by merger, consolidation or otherwise) to which all or
a significant portion of the assets have been transferred assumes all duties and
obligations of the Company under this Agreement;

 

(e) the assignment to the Executive of duties inconsistent with the position and
status of the office and position of the Company held by the Executive as of the
date of this Agreement;

 

(f) the exclusion of the Executive from participation in the Company’s employee
benefit plans in effect as of the date of this Agreement, as the same may be
improved or enhanced from time to time;

 

(g) the transfer of the Executive’s primary work location to a location that is
more than thirty (30) miles from the Executive’s primary work location
immediately prior to the date of this Agreement or the requirement that the
Executive relocate his principal residence more than thirty (30) miles from the
Executive’s primary work location as of the date of this Agreement; or

 

(h) the requirement by the Company that the Executive travel on Company business
to a substantially greater extent than required immediately prior to the date of
this Agreement.

 

1.19. “Individual Policy” means an individual policy of insurance providing
coverage for the Executive and his dependants.

 

1.20. “Life Insurance Benefit” means ten million dollars ($10,000,000) of life
insurance coverage (the “Coverage”) for the benefit and protection of the
Executive’s family. The Company will pay, or reimburse the executive, for the
premiums for the Coverage up to the preferred rates (i.e., the rates applicable
to nonsmokers whose health, life-style, family history, and other
characteristics are such as to suggest they will exhibit significantly better
than average mortality experience) charged by the insurance company

 

5



--------------------------------------------------------------------------------

issuing the life insurance policy providing for such Coverage. In the event the
Company cannot obtain the Coverage at the preferred rates, the Executive may
either pay the premiums for such Coverage in excess of the preferred rates or
reduce the Coverage to the level of coverage that can be obtained at the
preferred rates. The Executive shall be the owner of the life insurance policy
issued on the life of the Executive pursuant to this Section 1.20. See ARTICLE
11.

 

1.21. “Notice Exception” means the right, as described in Section 4.2, of either
party to the Agreement to terminate this Agreement upon giving the required
written notice.

 

1.22. “Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.

 

1.23. “Term” means the term of the Executive’s employment under this Agreement
as provided in Section 4.1.

 

1.24. “Termination Date” means the date the Term expires pursuant to the
provisions of ARTICLE 4.

 

1.25. “Termination Year” means the calendar year in which the Term expires.

 

1.26. “Time Period” means the Term and the twenty-four-month period next
following the expiration of the Term.

 

1.27. “Trade Area” means the United States of America.

 

1.28. “Total Disability” means the permanent and total inability, by reason of
physical or mental infirmity, or both, of the Executive to perform his regular
and customary duties with the Company in a satisfactory manner. The
determination of the existence or nonexistence of Total Disability shall be made
by the Board, pursuant to a medical examination by a medical doctor licensed to
practice medicine in the State of North Carolina selected or approved by the
Board.

 

ARTICLE 2. EMPLOYMENT OF EXECUTIVE. Subject to the terms and conditions set
forth in this Agreement, the Company hereby employs the Executive and the
Executive hereby accepts such employment for the period stated in ARTICLE 4 of
this Agreement.

 

ARTICLE 3. POSITION, RESPONSIBILITIES AND DUTIES.

 

3.1. Position and Responsibilities. During the Term (as defined in Sections 1.23
and 4.1), the Executive shall serve as Executive Vice-President of the Company
on the conditions herein provided. The Executive shall perform such duties as
are customarily performed by one holding the position of Executive
Vice-President and shall additionally render such other services and duties as
may be reasonably assigned to him from time to time by the Company, consistent
with his position.

 

6



--------------------------------------------------------------------------------

3.2. Duties. In addition to having the responsibilities described in Section
3.1, during the Term, the Executive shall also serve, if elected, as a director
of the Company or an officer and director of any subsidiary or affiliate of the
Company. During the Term and except for illness, reasonable vacation periods,
and reasonable leaves of absence, the Executive shall devote his full business
time, attention, skill, energies and efforts to the faithful performance of his
duties hereunder and to the business and affairs of the Company and any
subsidiary or affiliate of the Company and shall not during the Term be employed
in any other business activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; provided, however, that (i) with the
approval of the Board, the Executive may serve, or continue to serve, on the
boards of directors of, and hold any other offices or positions in, companies or
organizations, which, in the Board’s judgment, will not present any conflict of
interest with the Company or any of its subsidiaries or affiliates or divisions,
or materially affect the performance of the Executive’s duties pursuant to this
Agreement and (ii) the Executive shall not be prevented from investing his
personal assets in any business, where the form or manner of such investment
will not require substantial services on the part of the Executive in the
operation of the business in which such investment is made.

 

ARTICLE 4. TERM.

 

4.1. Term of Employment. The Term shall commence as of June 1, 2004, and shall
continue until the earliest to occur of the following: (i) May 31, 2007 (except
as otherwise provided in this Section 4.1); (ii) the date of death of the
Executive; (iii) the specified date of termination under the Notice Exception
(as defined in Section 4.2); (iv) the date of termination under the Cause
Exception (as defined in Section 4.3); (v) the date the Executive terminates his
employment for Good Reason; or (vi) the date of termination as a result of the
Executive’s Total Disability. Notwithstanding the provisions of subparagraph (i)
of this Section 4.1, as of the first day of each calendar month commencing July
1, 2004, the Term shall be extended automatically, without any further action by
the Company or the Executive, for an additional calendar month unless either
party shall notify the other party in writing that it desires to fix the Term
for a definite three-year period. Such notice shall become effective ninety (90)
days after the date the notice is given and no further automatic monthly
extensions of the Term shall occur after such effective date. All references
herein to the “Term” shall include the initial Term and all automatic monthly
extensions as provided in this Section 4.1.

 

4.2. Termination by Giving Notice. If either party hereto desires to terminate
the Executive’s employment prior to the expiration of the Term, such party shall
give not less than ninety (90) days written notice of such desire to the other
party specifying the date of termination (the “Notice Exception”).
Notwithstanding the foregoing, the Company shall not invoke the Notice Exception
during any period of Total Disability of the Executive.

 

4.3. Termination for Cause; Automatic Termination. The Company shall at all
times have the right to discharge the Executive For Cause (the “Cause
Exception”). If the Company desires to discharge the Executive under the Cause
Exception, it shall give

 

7



--------------------------------------------------------------------------------

notice to the Executive as provided in Section 4.6. If the Company is
terminating the Executive for a reason described in Section 1.17(iv) or (v), the
Executive shall have thirty (30) days after notice has been given to him to cure
the reason given in the notice. If the reason for the Company’s exercise of its
right to terminate the Executive is timely cured by the Executive to the
satisfaction of the Board, the Company’s notice shall become null and void.
Nothing contained herein or in this Section 4.3 shall limit the ability of the
Executive to enforce his rights under this Agreement to the extent that there is
a disagreement as to the basis for the applicability of the Cause Exception or
cure under the Cause Exception.

 

4.4. Good Reason. The Executive may terminate his employment at any time for
Good Reason (the “Good Reason Exception”). If the Executive desires to terminate
his employment for Good Reason, he shall give notice to the Company as provided
in Section 4.6. If the Executive is terminating for a reason described in
Section 1.18(a), (c), (e), (f), (g) or (h), the Company shall have thirty (30)
days after notice has been given to it to cure the reason given in the notice.
If the reason for the Executive’s exercise of his right to terminate is timely
cured by the Company to the satisfaction of the Executive, the Executive’s
notice shall become null and void. Nothing contained herein or in this Section
4.4 shall limit the ability of the Company to enforce its rights under this
Agreement to the extent that there is a disagreement as to the basis for the
applicability of the Good Reason Exception or cure under the Good Reason
Exception.

 

4.5. Total Disability. The Company may terminate the Executive’s employment as a
result of the Executive’s Total Disability. If the Company desires to terminate
the Executive as a result of his Total Disability, it shall give notice to the
Executive as provided in Section 4.6.

 

4.6. Notice of Termination. Any termination by the Company under the Cause
Exception or as a result of the Executive’s Total Disability, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto. For purposes of Sections 4.3, 4.4 and 4.5, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
effective date of termination. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of the reason given for the termination of the
Executive’s employment shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

4.7. Rights of Executive Upon Termination of Employment.

 

(a) Following the date the Term expires on account of one of the terminating
events described in subparagraphs (i) (expiration of three-year Term), (iii)
(termination

 

8



--------------------------------------------------------------------------------

under Notice Exception), (v) (termination for Good Reason) or (vi) (termination
as a result of Total Disability) of Section 4.1, the rights of the Executive
shall be as provided in ARTICLES 5 (compensation), 6 (reimbursements), 8 (other
employee benefits), 9 (termination compensation), 10 (welfare and retirement
benefits), 11 (life insurance), 13 (covenants), 15 (attorneys’ fees), 17
(indemnification) and 25 (corporate merger).

 

(b) Following the date the Term expires on account of the Executive’s death as
provided in subparagraph (ii) of Section 4.1, the rights of the Executive’s
personal representative and surviving spouse shall be as provided in ARTICLES 5
(compensation), 6 (reimbursements), 8 (other employee benefits), 9 (termination
compensation), 11 (life insurance), 15 (attorneys’ fees), 17 (indemnification)
and 25 (corporate merger).

 

(c) Following the date the Executive is terminated For Cause as provided in
subparagraph (iv) of Section 4.1, the rights of the Executive shall be as
provided in ARTICLES 5 (compensation), 6 (reimbursements), 8 (other employee
benefits), 13 (covenants), 17 (indemnification) and 25 (corporate merger). In no
event shall the Executive be entitled to the benefits provided in ARTICLES 9,
10, 11, 12 and 15 in the event his employment is terminated by the Company For
Cause.

 

ARTICLE 5. COMPENSATION. For all services rendered by the Executive during the
Term, including without limitation, services as an executive, officer, director
(except fees and reimbursements to which all members of the Board, or a
subsidiary or affiliate of the Company, are generally entitled) or member of any
committee of the Company or of any subsidiary, affiliate, or division thereof,
the Company shall pay the Executive as compensation the following:

 

5.1. Base Salary. The Executive shall be paid for his services during the Term
the Base Salary, payable in appropriate installments to conform with regular
payroll dates for salaried personnel of the Company. The Executive’s Base Salary
shall be reviewed annually in accordance with the standard payroll practices and
procedures of the Company applicable to its executive officers.

 

5.2. Discretionary Bonus. In addition to the Base Salary provided for in Section
5.1, the Executive shall be entitled to such bonus or bonuses, if any, as may be
awarded to the Executive from time to time by the Board. Any such bonus shall be
payable in the manner specified by the Board at the time any such bonus is
awarded.

 

5.3. Incentive Bonus. In addition to the Base Salary provided for in Section
5.1, the Executive shall be entitled to participate in the Company’s executive
profit-sharing bonus program (referred to sometimes as the “XPS” program) and
receive such bonuses as may be awarded to the Executive from time to time under
such program. Any such bonuses shall be payable in the manner specified in such
program.

 

5.4. Special Bonus. In addition to the Base Salary provided for in Section 5.1,
the Company shall pay to the Executive an annual special bonus equal to the
amount necessary to pay any federal income tax, state income tax, Social
Security tax, unemployment tax or other tax imposed upon the Executive as a
result of the receipt of

 

9



--------------------------------------------------------------------------------

the Life Insurance Benefit, the Airplane Use Benefit (as defined in ARTICLE 6)
and the special bonus provided for in this Section 5.4. For purposes of
determining the amount of the special bonus, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
for individuals in the calendar year in which the special bonus is paid. In
addition, the Executive shall be deemed to pay state income taxes at a rate
determined in accordance with the following formula:

 

(1 - Highest marginal rate of federal income taxation for individuals)) X
(Highest marginal rate of North Carolina income taxes for individuals in the
calendar year in which the special bonus is paid).

 

The amount of the special a bonus shall be determined by the Company’s outside,
independent accountants. The determination of the accounting firm shall be final
and binding on the Company and the Executive. The special bonus shall be paid to
the Executive in a single lump sum payment on or prior to December 31 of each
calendar year during the Term.

 

5.5. Other Plans. In addition to the Base Salary and bonuses provided for in
Sections 5.1, 5.2, 5.3 and 5.4, the Executive shall be entitled to participate
in any other bonus or incentive plans of the Company (whether now in existence
or hereinafter established) in which other senior executives of the Company are
entitled to participate.

 

ARTICLE 6. REIMBURSEMENT OF EXPENSES AND SECRETARIAL ASSISTANCE. The Company
recognizes that the Executive will incur, from time to time, expenses for the
benefit of the Company and in furtherance of the Company’s business, including,
but not limited to, expenses for entertainment, travel and other business
expenses consistent with the Company’s past practices. During the Term, the
Executive will be reimbursed for his reasonable expenses incurred for the
benefit of the Company in accordance with the general policy of the Company as
adopted from time to time by the Board. To receive such reimbursement, the
Executive must present to the Company an itemized accounting, in such detail as
the Company may reasonably request, of such expenditures. In the event of the
termination of the Executive’s employment for any reason, the Company shall
reimburse the Executive (or in the event of death, his personal representative)
for expenses incurred by the Executive on behalf of the Company prior to the
Termination Date to the extent such expenses have not been previously reimbursed
by the Company. The Company further agrees to furnish the Executive during the
Term with an office and such secretarial assistance as shall be suitable to the
character of the Executive’s position with the Company and adequate for the
performance of his duties hereunder. The Company further agrees that the
Executive may use during the Term the Company’s airplane or airplanes for
personal use in accordance with the Company’s past practices with respect to the
Executive (the “Airplane Use Benefit”). The Company further agrees to pay on
behalf of the Executive during the Term the membership dues and initiation fees
for the Executive’s membership in a private club or clubs in accordance with the
Company’s past practices with respect to the Executive. The Company further
agrees to provide the Executive during the Term with an automobile for his use.

 

10



--------------------------------------------------------------------------------

ARTICLE 7. VACATION AND SICK LEAVE. The Executive shall be entitled to vacation
and sick leave during the Term, commensurate with his position and in accordance
with the Company’s past practices with respect to the Executive. The Executive
shall continue to receive the compensation provided for in ARTICLE 5 during the
time of his vacation and sick leave.

 

ARTICLE 8. OTHER EMPLOYEE BENEFITS. The Executive shall be entitled to
participate in any and all retirement, medical, dental, vision, disability, life
insurance, long-term disability insurance, nonqualified deferred compensation
and tax-qualified retirement plans or any other plans or benefits offered by the
Company to its senior executives generally, if and to the extent the Executive
is eligible to participate in accordance with the terms and provisions of any
such plan or benefit program. Nothing in this ARTICLE 8 is intended, or shall be
construed, to require the Company to institute any particular plan, program or
benefit. Benefits payable pursuant to this Agreement shall be in addition to
benefits payable to the Executive under all other employee benefit plans or
programs of the Company.

 

ARTICLE 9. TERMINATION COMPENSATION.

 

9.1. Monthly Compensation. Upon the expiration of the Term for any reason, the
Executive shall be entitled to continue to receive his Base Salary through the
last day of the month in which the Termination Date occurs.

 

9.2. Compensation Continuance. In addition to the compensation provided for in
Section 9.1, upon the occurrence of a Compensation Continuance Termination
Event, the Executive shall be entitled to receive during the Compensation
Continuance Period an annual benefit equal to his Final Average Compensation.
The Executive’s Final Average Compensation shall be paid in accordance with the
payroll schedule for salaried personnel of the Company. If the Compensation
Continuance Termination Event is the termination of the Executive’s employment
by the Company as a result of the Executive’s Total Disability, the Executive’s
Final Average Compensation shall be reduced by any amounts actually paid to the
Executive during the Compensation Continuance Period under any Company sponsored
long-term disability policy or any long-term disability policy on the life of
the Executive for which the Company paid the premiums.

 

9.3. Special Termination Bonus. In addition to the compensation provided for in
Sections 9.1 and 9.2, upon the occurrence of a Compensation Continuance
Termination Event, the Executive shall be entitled to receive a special
termination bonus equal to the amount of the highest annual bonus (including
amounts payable pursuant to ARTICLE 5 and any amounts deferred) earned by the
Executive during any one of the three (3) calendar years preceding his
Termination Date. The special termination bonus shall be paid to the Executive
in a single lump sum payment within thirty (30) days of his Termination Date.

 

See ARTICLE 10 for special welfare and retirement benefits the Executive may be
entitled to receive upon the expiration of the Term.

 

11



--------------------------------------------------------------------------------

ARTICLE 10. SPECIAL WELFARE AND RETIREMENT BENEFITS.

 

10.1. Continued Participation in Welfare Benefit Plans. In addition to the other
benefits provided for in this Agreement, upon the occurrence of a Compensation
Continuance Termination Event, the Executive shall be entitled to continue to
participate (treating the Executive as an “active employee” of the Company for
this purpose) in the Company Welfare Benefit Plans during the Extended Coverage
Period. The Company shall pay the entire cost, premium or other charge for
coverage of the Executive and his dependents under each Company Welfare Benefit
Plan for the Extended Coverage Period. The Executive shall not be required to
enroll under any applicable federal or state government programs (e.g., Medicare
or Medicaid) even if the Executive is otherwise eligible to do so in order to
receive the coverage provided for under this Section 10.1.

 

10.2. Continued Participation in Non-Qualified Plan. The Executive is a
participant in the Non-Qualified Deferred Compensation Plan of Old Dominion
Freight Line, Inc. (the “Non-Qualified Plan”). The Non-Qualified Plan is a
non-qualified, unfunded supplemental retirement plan which provides benefits to
or on behalf of selected key management employees. In addition to the other
benefits provided for in this Agreement, upon the occurrence of a Compensation
Continuance Termination Event, the Executive shall be entitled to continue to
participate (treating the Executive as an “active employee” of the Company for
this purpose) in the Non-Qualified Plan during the Extended Coverage Period.
Notwithstanding any provision of the Non-Qualified Plan to the contrary, for
purposes of determining the Executive’s benefit under the Non-Qualified Plan,
the termination compensation payable to the Executive pursuant to ARTICLE 9
shall be treated as compensation and the Executive shall not be treated as
terminating his employment until the last day of the Compensation Continuance
Period. The provisions of the Non-Qualified Plan shall be and hereby are
incorporated in this Agreement. The Non-Qualified Plan, as applied to the
Executive, may not be terminated, modified or amended without the express
written consent of the Executive. Thus, any amendment or modification to the
Non-Qualified Plan or the termination of the Non-Qualified Plan shall be
ineffective as to the Executive unless the Executive consents in writing to such
termination, modification or amendment. The benefit of the Executive under the
Non-Qualified Plan shall not be adversely affected because of any modification,
amendment or termination of the Non-Qualified Plan. In the event of any conflict
between the terms of this Section 10.2 and the Non-Qualified Plan, the
provisions of this Section 10.2 shall prevail.

 

ARTICLE 11. SPECIAL LIFE INSURANCE BENEFIT WHILE EMPLOYED. In order to provide
an additional incentive to the Executive to continue in the employment of the
Company and to provide greater financial security to the Executive’s family, the
Executive shall be entitled to receive the Life Insurance Benefit during the
Term. The Life Insurance Benefit shall be provided in addition to any other
death or similar benefits provided for in ARTICLES 8 and 12. In no event shall
the Company pay the premiums for the Life Insurance Benefit following the
termination of the Executive’s employment for any reason.

 

12



--------------------------------------------------------------------------------

ARTICLE 12. DEATH FOLLOWING TERMINATION OF EMPLOYMENT AND BEFORE RECEIPT OF ANY
AND ALL PAYMENTS DUE. In the event the Executive becomes entitled to receive
payments pursuant to ARTICLE 9, and he dies prior to receiving any or all of the
payments to which he is due, then such remaining payments shall be payable as
provided in this ARTICLE 12.

 

12.1. Surviving Spouse. If the Executive dies with a surviving spouse, then such
remaining payments shall be made to his surviving spouse (the “spouse”). If the
spouse dies prior to receiving any or all of the payments to which she is due,
then such remaining payments shall be made in accordance with the provisions of
Section 12.2 of this Article, as if the spouse had not survived the Executive.

 

12.2. No Surviving Spouse. If the Executive dies without a surviving spouse,
then such remaining payments shall be made to the beneficiary or beneficiaries
(which may include individuals, trusts or other legal entities) designated by
the Executive on the form attached hereto as Exhibit A and filed with the
Company prior to his death (the “Beneficiary Designation Form”). If the
Executive fails to designate a beneficiary or fails to file the Beneficiary
Designation Form with the Company prior to his death, the remaining payments
shall be made to his estate. If a named beneficiary entitled to receive payments
pursuant to the Beneficiary Designation Form dies at a time when additional
payments still remain to be paid, then and in any such event, such remaining
payments shall be paid to the other primary beneficiary or beneficiaries named
by the Executive who shall then be living or in existence, if any, otherwise to
the contingent beneficiary or beneficiaries named by the Executive who shall
then be living or in existence, if any; otherwise to the estate of the
Executive.

 

ARTICLE 13. POST-TERMINATION OBLIGATIONS. All payments and benefits to the
Executive under this Agreement shall be subject to the Executive’s compliance
with the following provisions during the Term and, except as otherwise provided
in this ARTICLE 13, following the termination of the Executive’s employment:

 

13.1. Assistance in Litigation. The Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it is, or may
become, a party, and which arises out of facts and circumstances known to the
Executive. The Company shall promptly reimburse the Executive for his
out-of-pocket expenses incurred in connection with the fulfillment of his
obligations under this Section 13.1.

 

13.2. Confidential Information. The Executive acknowledges that all Confidential
Information has a commercial value in the Company’s Business and is the sole
property of the Company. The Executive agrees that he shall not disclose or
reveal, directly or indirectly, to any unauthorized person any Confidential
Information, and the Executive confirms that such information constitutes the
exclusive property of the Company; provided, however, that the foregoing shall
not prohibit the Executive from disclosing such information to third parties or
governmental agencies in furtherance of the interests of the Company or as may
be required by law.

 

13



--------------------------------------------------------------------------------

13.3. Noncompetition and Non-Solicitation. The Executive acknowledges and agrees
that during the course of his employment with the Company, he has acquired
valuable information as to the nature and character of the Business and
requirements of the Customers, which information is unique and proprietary to
the Company. The Executive covenants and agrees that during the Time Period he
will not, directly or indirectly, on behalf of himself or on behalf of any
Person: (i) call upon any of the Customers for the purpose of providing services
or solicit, divert or take away or attempt to solicit, divert or take away any
of the Customers; (ii) induce or attempt to induce any Customer to patronize any
Person that is engaged in a business similar to the Business; (iii) engage in
any business within the Trade Area which is similar to the Business; and (iv)
induce or attempt to induce any employee of the Company to leave the employ of
the Company. In addition, during the Time Period and within the Trade Area, the
Executive shall not be (a) the owner of an equity or ownership interest in any
Person, (b) an officer, director or employee of any Person or (c) a consultant
to any Person which conducts the Business.

 

13.4. Failure to Comply. In the event that the Executive shall fail to comply
with any provision of this ARTICLE 13, and such failure shall continue for ten
(10) days following delivery of notice thereof by the Company to the Executive,
all rights of the Executive and any person claiming under or through him to the
payments or benefits described in this Agreement shall thereupon terminate and
no person shall be entitled thereafter to receive any payments or benefits
hereunder. In addition to the foregoing, in the event of a breach by the
Executive of the provisions of this ARTICLE 13, the Company shall have and may
exercise any and all other rights and remedies available to the Company at law
or otherwise, including but not limited to obtaining an injunction from a court
of competent jurisdiction enjoining and restraining the Executive from
committing such violation, and the Executive hereby consents to the issuance of
such injunction.

 

13.5. Reasonableness of Restrictions. The Executive and the Company have each
carefully read the provisions of this ARTICLE 13 and, having done so, agree that
the restrictions set forth in this ARTICLE (including, but not limited to, the
Time Period restriction and the Trade Area restriction set forth in this ARTICLE
13) are fair and reasonable and are reasonably required for the protection of
the Company’s interests. Notwithstanding the foregoing, in the event any part of
the covenants set forth in this ARTICLE 13 shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provision of this ARTICLE 13 relating to
Time Period and/or Trade Area shall be declared by a court of competent
jurisdiction to exceed the maximum time period and/or geographical areas of
restriction such court deems reasonable and enforceable, said time period and/or
geographical areas of restriction shall be deemed to become and thereafter be
the maximum time period and/or geographical areas of restriction that such court
deems reasonable and enforceable.

 

14



--------------------------------------------------------------------------------

13.6. Accounting for Profits. The Executive covenants and agrees that, if any of
the covenants or agreements under this ARTICLE 13 are violated by the Executive,
the Company shall be entitled to an accounting and repayment of all profits,
compensation, commissions, remuneration or benefits that the Executive, directly
or indirectly, has realized and/or may realize as a result of, growing out of,
or in connection with, any such violation; such remedy shall be in addition to
and not in limitation of any injunctive relief or other rights or remedies that
the Company is or may be entitled at law, in equity or under this Agreement.

 

ARTICLE 14. PARACHUTE PAYMENTS. Notwithstanding anything in this Agreement to
the contrary, in the event that the Company’s outside, independent accountants
shall determine that any amount paid or distributed to the Executive pursuant to
this Agreement (the “Agreement Payments”) shall, as a result of a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, constitute a parachute payment
within the meaning of Section 280G of the Code, and the aggregate of such
parachute payments and any other amounts paid or distributed to the Executive
from any other plans or arrangements maintained by the Company or its affiliates
(such other payments together with the Agreement Payments shall be referred to
as the “Total Payments”) would more likely than not, in the opinion of the
Company’s accountants, cause the Executive to be subject to the Excise Tax, the
Agreement Payments shall be reduced, eliminated, or postponed in such amounts as
are required to reduce the aggregate “present value” (as that term is defined in
Section 280G(d)(4) of the Code) of such Agreement Payments to one dollar less
than an amount equal to three times the Executive’s “base amount” (as that term
is defined in Section 280G(b)(3)(A) and (d)(1) and (2)) to the end that the
Executive is not subject to the Excise Tax with respect to the Agreement
Payments. To achieve such required reduction in the aggregate present value, the
Company shall determine what items of compensation (payable under this
Agreement) constituting the parachute payments shall be reduced, eliminated or
postponed, the amount of such reduction, elimination or postponement, and the
period of each such postponement. The Company shall promptly notify the
Executive of its determinations. If an amount has been paid or distributed to
the Executive which should not have been paid or distributed due to the required
reduction in aggregate present value, the Executive shall promptly return such
amount to the Company (together with interest at the rate set forth in Section
1274(b)(2)(B) of the Code). For purposes of determining whether and the extent
to which the Total Payments would more likely than not cause the Executive to be
subject to the Excise Tax, no portion of the Total Payments, the receipt of
which the Executive has effectively waived in writing, shall be taken into
account.

 

ARTICLE 15. ATTORNEYS’ FEES. In the event that the Executive incurs any
attorneys’ fees in protecting or enforcing his rights under this Agreement or
under any employee benefit plans or programs sponsored by the Company in which
the Executive is a participant, the Company shall reimburse the Executive for
such reasonable attorneys’ fees and for any other reasonable expenses related
thereto. Such reimbursement shall be made within thirty (30) days following
final resolution of the dispute or occurrence giving rise to such fees and
expenses. In no event shall the Executive be entitled to receive the benefits
provided for in this ARTICLE 15 in the event his employment is terminated by the
Company For Cause.

 

15



--------------------------------------------------------------------------------

ARTICLE 16. DECISIONS BY COMPANY. Any powers granted to the Board hereunder may
be exercised by the Compensation Committee of the Board. Such Committee shall
have general responsibility for the administration and interpretation of this
Agreement.

 

ARTICLE 17. INDEMNIFICATION. The Company shall indemnify the Executive during
his employment and thereafter to the fullest extent permitted by applicable law
in respect of any judgments, fines, settlements, losses, costs or expenses
(including reasonable attorneys’ fees) of any nature related to or arising out
of, or in connection with, his activities as an agent, employee, officer or
director of the Company or in any other capacity on behalf of or at the request
of the Company; provided, that in no event shall such indemnity of the Executive
at any time during the period of his employment by the Company be less than the
maximum indemnity provided by the Company at any time during such period to any
other officer or director under and indemnification insurance policy or the
bylaws or charter of the Company or by agreement.

 

ARTICLE 18. SOURCE OF PAYMENTS; NO TRUST. The obligations of the Company to make
payments hereunder shall constitute a liability of the Company to the Executive.
Such payments shall be from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the Executive nor his designated beneficiary shall have any interest in
any particular asset of the Company by reason of its obligations hereunder.
Nothing contained in this Agreement shall create or be construed as creating a
trust of any kind or any other fiduciary relationship between the Company and
the Executive or any other person. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.

 

ARTICLE 19. SEVERABILITY. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

 

ARTICLE 20. ASSIGNMENT PROHIBITED. This Agreement is personal to each of the
parties hereto, and neither party may assign nor delegate any of his or its
rights or obligations hereunder without first obtaining the written consent of
the other party; provided, however, that nothing in this ARTICLE 23 shall
preclude the executors, administrators, or other legal representatives of the
Executive or his estate from assigning any rights under this Agreement to the
person or persons entitled thereto.

 

ARTICLE 21. NO ATTACHMENT. Except as otherwise provided in this Agreement or
required by applicable law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy,
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

 

16



--------------------------------------------------------------------------------

ARTICLE 22. HEADINGS. The headings of articles, paragraphs and sections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

ARTICLE 23. GOVERNING LAW. The parties intend that this Agreement and the
performance hereunder and all suits and special proceedings hereunder shall be
governed by and construed in accordance with and under and pursuant to the laws
of the State of North Carolina without regard to conflicts of law principles
thereof and that in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with, or by reason of this Agreement,
the laws of the State of North Carolina shall be applicable and shall govern to
the exclusion of the law of any other forum. Any action, special proceeding or
other proceeding with respect to this Agreement shall be brought exclusively in
the federal or state courts of the State of North Carolina, and by execution and
delivery of this Agreement, the Executive and the Company irrevocably consent to
the exclusive jurisdiction of those courts and the Executive hereby submits to
personal jurisdiction in the State of North Carolina. The Executive and the
Company irrevocably waive any objection, including any objection based on lack
of jurisdiction, improper venue or forum non conveniens, which either may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect to this Agreement or any transaction related hereto. The Executive
and the Company acknowledge and agree that any service of legal process by mail
in the manner provided for notices under this Agreement constitutes proper legal
service of process under applicable law in any action or proceeding under or in
respect to this Agreement.

 

ARTICLE 24. BINDING EFFECT. This Agreement shall be binding upon, and inure to
the benefit of, the Executive and his heirs, executors, administrators and legal
representatives and the Company and its permitted successors and assigns.

 

ARTICLE 25. MERGER OR CONSOLIDATION. The Company will not consolidate or merge
into or with another corporation, or transfer all or substantially all of its
assets to another corporation (the “Successor Corporation”) unless the Successor
Corporation shall assume this Agreement, and upon such assumption, the Executive
and the Successor Corporation shall become obligated to perform the terms and
conditions of this Agreement.

 

ARTICLE 26. COUNTERPARTS. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

ARTICLE 27. ENTIRE AGREEMENT. This Agreement expresses the whole and entire
agreement between the parties with reference to the employment of the Executive
and, as of the effective date hereof, supersedes and replaces any prior
employment agreement, understanding or arrangement (whether written or oral)
between the Company and the Executive. Each of the parties hereto has relied on
his or its own judgment in entering into this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE 28. NOTICES. All notices, requests and other communications to any party
under this Agreement shall be in writing (including telefacsimile transmission
or similar writing) and shall be given to such party at its address or
telefacsimile number set forth below or such other address or telefacsimile
number as such party may hereafter specify for the purpose by notice to the
other party:

 

(a)

   If to the Executive:      John B. Yowell      c/o Old Dominion Freight Line,
Inc.      500 Old Dominion Way      Thomasville, North Carolina 27360      Fax
Number: (336) 822-5289      With a copy to:      John B. Yowell      606
Hillcrest Drive      High Point, North Carolina 27262      Fax Number:
                            

(b)

   If to the Company:      Old Dominion Freight Line, Inc.      Attention:
General Counsel      500 Old Dominion Way      Thomasville, North Carolina 27360
     Fax Number: (336) 822-5289

 

Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 28. Delivery of
any notice, request, demand or other communication by telefacsimile shall be
effective when received if received during normal business hours on a business
day. If received after normal business hours, the notice, request, demand or
other communication will be effective at 10:00 a.m. on the next business day.

 

ARTICLE 29. MODIFICATION OF AGREEMENT. No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith.
No evidence of any waiver or modification shall be offered or received in
evidence at any proceeding, arbitration, or litigation between the parties
hereto arising out of or affecting this Agreement, or the rights or obligations
of the parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The parties further agree that the provisions of this
ARTICLE 29 may not be waived except as herein set forth.

 

ARTICLE 30. TAXES. To the extent required by applicable law, the Company shall
deduct and withhold all necessary Social Security taxes and all necessary
federal and state withholding taxes and any other similar sums required by law
to be withheld from any payments made pursuant to the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE 31. MITIGATION. The Executive shall not be required to mitigate the
amount of any payment provided for in ARTICLE 9 by seeking other employment or
otherwise, and, subject to the provisions of ARTICLES 13 and 14, any payment or
benefit to be provided to the Executive pursuant to this Agreement shall not be
reduced by any compensation or other amount earned or collected by the Executive
at any time before or after the termination of the Executive’s employment.

 

ARTICLE 32. RECITALS. The Recitals to this Agreement are incorporated herein and
shall constitute an integral part of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

WITNESS:

  EXECUTIVE

/s/ Alice Gibson

--------------------------------------------------------------------------------

 

/s/ John B. Yowell            (SEAL)

--------------------------------------------------------------------------------

    John B. Yowell     OLD DOMINION FREIGHT LINE, INC.    

By:

 

/s/ Earl E. Congdon

--------------------------------------------------------------------------------

Attest:

     

Chairman

/s/ Joel B. McCarty, Jr.

--------------------------------------------------------------------------------

       

Secretary

           

COMPENSATION COMMITTEE OF

THE BOARD OF DIRECTORS OF

OLD DOMINION FREIGHT LINE, INC.

   

By:

 

/s/ Franz F. Holscher

--------------------------------------------------------------------------------

       

Chairman

 

19



--------------------------------------------------------------------------------

EXHIBIT A

 

BENEFICIARY DESIGNATION

 

OLD DOMINION FREIGHT LINE, INC.

 

Subject to and in accordance with the provisions of ARTICLE 12 of the EMPLOYMENT
AGREEMENT between the undersigned, John B. Yowell (the “Executive”), and OLD
DOMINION FREIGHT LINE, INC., dated                     , 2004 (the “Employment
Agreement”), the Executive hereby designates the following beneficiary(ies)
entitled, upon the death of the Executive, to any compensation continuance
benefits payable under ARTICLE 9 of the Employment Agreement following his death
(the “death benefit”):

 

  (A) Primary Beneficiary(ies): In equal shares to those of the following
beneficiary(ies) who are living or in existence at the Executive’s death:

 

Name

--------------------------------------------------------------------------------

 

Relationship

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

  (B) Contingent Beneficiary(ies): If there is no primary beneficiary living or
in existence at the Executive’s death, then in equal shares to those of the
following beneficiary(ies) who are living or in existence at the Executive’s
death:

 

Name

--------------------------------------------------------------------------------

 

Relationship

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

****************************************************

 

This Beneficiary Designation Form supersedes and revokes all beneficiary
designations, if any, previously made by the Executive but is not intended to,
and does not, supercede or revoke any of the provisions of Article 12 of the
Employment Agreement. To the extent any conflict exists between the provisions
of this Beneficiary Designation Form and Article 12 of the Employment Agreement,
the Employment Agreement shall prevail. It is the intent of the Executive that
this Beneficiary Designation Form shall be subject to, and governed by, the
provisions of ARTICLE 12 of the Employment Agreement.

 

This Beneficiary Designation Form may be changed by executing and delivering a
new designation to the Compensation Committee.

 

This Beneficiary Designation Form is signed in duplicate, and one executed copy
shall be retained by Old Dominion Freight Line, Inc. and one shall be retained
by the Executive.

 

DATED:

       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        John B. Yowell

DATED:

  OLD DOMINION FREIGHT LINE, INC.

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

       

Chairman, Compensation Committee